People v Anderson (2018 NY Slip Op 05479)





People v Anderson


2018 NY Slip Op 05479


Decided on July 25, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2015-10258
 (Ind. No. 23/15)

[*1]The People of the State of New York, respondent,
vMonica Anderson, appellant.


Steven A. Feldman, Uniondale, NY (Arza Feldman of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Stephen L. Greller, J.), rendered September 29, 2015, convicting her of burglary in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant's request, on the day of sentencing, for new counsel, since the defendant failed to make the requisite specific factual allegations of serious complaints about counsel (see People v Porto, 16 NY3d 93, 100; People v Medina, 44 NY2d 199, 207).
The County Court also providently exercised its discretion in denying, without a hearing, the defendant's oral application to the court to withdraw her plea of guilty (see People v Seeber, 4 NY3d 780, 781; People v Hecht, 142 AD3d 676).
The defendant's contention that she was deprived of the opportunity to address the court during sentencing in violation of CPL 380.50 is unpreserved for appellate review (see People v Green, 54 NY2d 878, 880; People v Crosby, 133 AD3d 681, 682) and, in any event, without merit (see People v McClain, 35 NY2d 483, 491-492; People v Crosby, 133 AD3d at 682; People v McCant, 79 AD3d 908).
DILLON, J.P., LEVENTHAL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court